I



    .       .




                                  The Attome)’ General                      of Texas
                                                    December 20,     1984
        M MAllOX
                                                        I
Attorney General



~~feme cewl BUllOlng             Ronorable Mergeret Moore                     Opinion    No. JH-281
P. 0. Box 12548                  Travis County Attoruc!)~
‘.rrtin. TX. 7.9711.
                   2540          P. 0. Box 1740                               Re: When a county msy charge the
   W75-2501                      Austin,  Tex*s   7876’~                      optional $5.00 vehicle reglstra-
**1*x QlolS71-1367
                                                                              tion fee
Telecopier51214754l2S6

                                 Dear Ms. Moore:
    , A Jackson.Sulle 700
    DalIal. lx. 75202-4x4                                              article    6675a-9a.   V.T.C.S.,     with
                                       You have asked 11s to construe
    -4r742-Ss44
                                 regard to the time 111:which the optional     county vehicle    registration
                                 fee may be imposed an license  plate renewals.      The statutory     language
    4s24 Albem ha.. Suite ISO    about which you IoquLre reads as follow:
    -’ Paso. TX. 799052793
      y53534s4                                    (b) A county    may impose   a fee under   this
                                             section  onl:y to take effect beginning January 1 of
         rexae. sui1a700                     a year ending In a ‘5’ or a ‘0’. (Emphasis added).
      >usIo”. TX. 77002.3111
    7lY223-58m                   Section  3 of    the same act,   Rouse Bill       No. 965.     whose   first   section
                                 added article    6675a-9a. provides   that
     * Sroedw*y. Suit9 312
    Lubbwk. TX. 79401-3479
                                                 A fee  imposed   by s county     under   Section
    Sw747.5238                               9a . . . applies   to a registration    period that
                                             begins on or after  the date the fee takes effect.
                                             (Emphasis added).
    009 N. Tenth. Suite B
    MeAllen.TX. 7s5o1-lw5
     r2t2J32a47                  Acts  1983, 68th Leg., ch. 022. st 4710.             Essentially.   you ask vhen it
                                 is eppropriate     for a county to begin charging the extra $5.00 fee.                 We
                                 conclude     that  e eaunty Vhose comissloners              court  has adopted       the
    IQ) Maln flua. Suite 400     optional    county vehicle     registretion     fee in compliance       vith   article
     an Antonio. TX. 782052797
                                 6675e-9a may begin ctlarging such fee only on January 1. 1985 and only
      ra22Ylsl
                                 with   regard to veh:lc:les which.        under the established       administrative
                                 construction,     becow! eligible     for registration      renewal on that date or
                                 thereafter.

                                        The uncertainty     which has led to your Inquiry               appears   to have
                                 been engendered       because     article      6675a-9a     has been imbedded       in a
                                 statutory    scheme of gear-round         vehicle    registration.     which replaced   a
                                 system that for fility        years contained          a uniform annual registration
                                 running    from April    :I to March 31.           Art.   6675a-1 et seq.      You have
                                 sugge~sted that either. the extra $5.00 fee should be assessed                   only on
                                 all registration      renewals     purchased      on or after      January 1. 1985. or
gonorablr    Nargsret         Noore   - Pagtr 2      (rn-281)




thst    the extra     $5.00        fee sh#xJld be assessed       on all    registrations
expiring     on or after            Dscembc’r 31,     1984, even if the renewal            is
purchased     during the         tvu months prior      to January 1. 1985.        Hovever,
the well-•etablfshed            rule of Lw that statutes        vhfch fix fess are to
be strictly     construed        against    allowing   a fee by implication      militntes
agslnst    your suggested          couclur~ion.     Moore v. Sheppard, 192 S.W.Zd 559
(Tex. 1946); UcLennan            County v, BOggsSb. 137 S.W. 346 (Tex. 1911).

      Tour second suggested   anrlyels , that      the optloual  fee is meant to
apply to all regfstratlons    exl,!iring on or after December 31. 1984. Is
based on the tvo mouth time period during which you believe            a renewal
may be purchased     prior  to its      expirstion.      Section   5 of article
6675a-3e provides   that:

              license   plates           may tme purchased        during the month
              preceding     the          datl? on which           the   registration
              expires.

Article     6675a-4(a)        provides      t’kat:

              Each registration     ye.ar . . . shall   . . . expire on
              the last     day of ,:he last     calendar    month in a
              registration    period.

As an orfgifd      matter.    we might conclude        that the “month” referred  to
in article    6675a-3s.    section   !i , was only the calendar month, 55 Tex.
Jur. 2d Time 13 (1964).         pramding      the close     of business on the last
day of thzery        month ia vhf,ch the registration          expired.  However. we
agree   with    you that       chew      is  sufficient      ambiguity  that   it is
reasouable    to reach the concl.u.sion that the time period during vhich a
renaval may be purchased is the -two months preceding the date on vhich
the registration     expires.

       Indeed, that is the conclusiou       arrived   at by the Texas Department
of Highvays, es demonstrated. by the testimony              of gr. Robert Townsly.
Director    of Motor Vehicle DQr:Lsion of the Texas Ugbway Department.              at
a hearing      before      the Rouse Transportation          Cocmittee   wherein    he
indicated     that    renewal   notices   would be sent out in the “month
preceding    the month in vhict. the registration          is due.”    Bill Analysis
to House Bill         No. 1924. (84th Leg.,      Legislative     Reference    Library
(1975).     Llkavise,     the curwut    manual issued     to county tax assessor-
collectors    by the Texas Department of Highways and Public Transporta-
tion refers     to

               a   tvo-month registration    renewal     period  - the
              month      in
                         which t’,w current    registration     expire5
               and the month immc:d.lately preceding    the expiration
               month.




                                                     p.   121r3
Uonotablo   Narpret     Moor. - Pallo 3      (JW281)




State of Texas Lava and Saguiations              Relating     to the gcgistration          of
Vehiclea    Sec. 3.(b)     II (1982).     See also &,          23s et seq.      Mile    the
interpretation*        of statutea ude         by   lgcociea charged vith their
administration are not con~~ls1~1~0~           they should be given substantiel
weight.      ?!x Parte   Roloff. 310 S.Y.Zd 913 (tes.            1974).     Nevertheleaa.
-pi-t     d         mtqgp&ub    -lanw~r:ufira.    w.       LM -&+ul           ~mllbx       %
 vitiatea    the plain    meaning of’ the vordr “take effect”              in section     (b)
 of article       667Sa-9a.     Article     10. V.T.C.S..         requires     that   uorde
 routinely     be given their “ortllnary       signification.”          See Jones v. Del
 Anderson and Aasociateo, 539 S.U.Zd 346 (fex.                   1976).Webeter’r          New
 ColJegiate     Dictionary    define11 the term “tahe effect”               as “to become
 operative.”       Therefore,   the optional      fee mey be chrrged only on and
 after January 1. 1985.

        your first    suggested    analyale   of the timing of the implementation
 of the optiooal       fee accept8 this conclusion.         but results       in a strained
 lppllcation       of your construc:r,ion    of the phrase “registration period”
 in article     6675a-4 to section 1 in House Bill No. 965, n                        Therein
 “regirtration      period*    appears    to aean the rpan of tims of not more
 than twelve months for vhich a regintratioa                 is valid.       Its usage      in
 that provlsien seems to be the product of the fact that the Texas
 Department      of     Highways     YE,I authorized         to    establish      different
 registration      years for different       claeslfications         of vehicles      end to
 prorate annual registration           f,css on a monthly basia.             If the phrase
 “registration      period” means the same thing in article                  6675a-4 aa in
 section 3 of llouse Bill No. 965. it produces the follcuing                      lnomalous
 results:      (1) for the firat web registration               “period” to begin on or
 after     January    1, 1985. the two month period                 for the reneuel         of
 registretions       expired    on Del:emher 31, 1984; end (2) the tvo month
 period for the reneual of registratloaa              for the next such registration
 “period” extends from Decembw 1, 1964. to January 31. 1985. and thus
 reneuals     of registraclonr      exl~%ring on January 31 would not be rubject
 to the extra       $5.00 fee if Dnrchased before              January l.but       vould be
  subject    to that fee if purcha,ccd after December 31.

        Ye think ic uoreasonablc           to attribute      an intent     to create such
 absurd     results    to     the    l~gisleture.       especially      when    a   simple,
 strolghtfonard       explanation       of the plain        meaning of the lna c twnt
 (sections     1 and 3 of House B,L:LlNo. 965) is readily              apparent.      If the
 phrase “registration       period” .Ln section        3 is taken to mean the period
 for reneual       of registrations,         then all     tegistmtlone       which are     to
 expire on February 28, 1965, would be subject                   to the extra $5.00 fee
 during the entire       period of t:heir eligibility            for renewal (January 1
 through     February    26).     Such an lnterpretatlon            causes   no lnomelous
 results    snd is soundly groundSed in the princlplc               that the leginlaturc
 kncv the established         administrative      construction      of rrticle    667Sa-3e.
 section 5.




                                             p. 1244
Wmorablo   Uaryret   lIooro - PawI 4   (Jb281)




               A eo unc  u hyich ohl e
                                     do p td tha opt-1      $5.00
           vehicle  re8iatrathw    fea uy be8in     cbaqin8    it
           oely on Jau~ry    1, 19885,end only for the reneud
           of relistratiooo    which  expire   oo Iebnury     28.
           1985.




                                            JIM     MATTOX
                                            Attorney General of Texas

TOI4GRN6N
pirrt Aoaiatant Attoraey    Genewl

 DAVID 1. RIGHARDS
 Executive Assistant Attorney General

 PlQ( GILpIN
 t3drman.  Opinion   ColiCtee

 Prepared by Colin Carl
 Asaiatant Attonwy  General

 APpPsOvm:
 OPINIONCGIDIITTEE

 Rick Gilpin,  Glmirun
 Colin Gal
 Suaan Garrison
 Tony Guillory
 JimHoelliqer
 Jennifot   RIGGS
 Nancy Sutton